Exhibit 10.1

 

ABWICKLUNGSVEREINBARUNG    SETTLEMENT AGREEMENT

Zwischen

  

Between

Xerium Germany Holding GmbH

Föhrstraße 39, 72760 Reutlingen

- „Gesellschaft” -    - “Company” -

und

   and

Josef Mayer

Hölderlinstrasse 20, 89134 Blaustein

- „Geschäftsführer” -    -“Managing Director”-

 

wird folgende Vereinbarung geschlossen:    the following Agreement is made: 1.
     Die Gesellschaft hat das Dienstverhältnis des Geschäftsführers mit
Schreiben vom 16. Juni 2008 zum 30. Juni 2009 ordentlich gekündigt.    1.     
The Company has terminated with regular notice of termination dated June 16,
2008 the Managing Director’s service relationship effective as of June 30, 2009.
2.      Der Geschäftsführer hat den ihm zustehenden Resturlaub im Zeitraum seit
dem 1. Juli 2008 genommen. Die Parteien sind sich einig, dass der
Geschäftsführer damit seinen gesamten ihm bis zum 15. Januar 2009 zustehenden
Urlaub genommen hat. Ferner wurde der Geschäftsführer von seiner
Dienstverpflichtung freigestellt.    2.      The Managing Director has taken his
outstanding vacation since July 1, 2008. The parties agree that with this the
Managing Director has taken all vacation due to him until January 15, 2009.
Furthermore, the Managing Director has been released from his obligation to
work.



--------------------------------------------------------------------------------

3.      Der Geschäftsführer wurde mit Gesellschafterbeschluss vom 16. Juni 2008
mit sofortiger Wirkung von seinem Amt abberufen. Ebenso hat er seine Ämter als
Vice-President von Xerium Technologies, Inc., und Mitglied des Aufsichtsrats der
Huyck.Wangner Austria GmbH niedergelegt. Sein Amt als Mitglied des Aufsichtsrats
der Stowe Woodward AG hat er bereits am 9. Juli 2008 niedergelegt. Der
Geschäftsführer wird auch alle sonstigen Positionen und Ämter in der
Xerium-Gruppe niederlegen, sofern noch nicht geschehen.    3.      The Managing
Director’s appointment was revoked by shareholder resolution dated June 16, 2008
with immediate effect. He has also resigned from his offices Vice President of
Xerium Technologies, Inc., and member of the supervisory board of Huyck.Wangner
Austria GmbH. He also resigned from his office as member of the supervisory
board of Stowe Woodward AG on July 9, 2008. The Managing Director will,
furthermore, resign from any other position or post he may hold within the
Xerium Group, if this has not yet been made. 4.      Die Parteien kommen nunmehr
überein, dass das Dienstverhältnis vorzeitig mit Wirkung zum 15. Januar 2009
aufgehoben wird.    4.      The Parties now agree that the service agreement
shall end at the lapse of January 15, 2009. 5.      Die Parteien sind sich
einig, dass das vereinbarte nachvertragliche Wettbewerbsverbot nur noch bis zum
30. Juni 2009 Gültigkeit hat, danach aufgehoben wird, der Geschäftsführer nach
dem 30. Juni 2009 in Wettbewerb zur Gesellschaft treten darf und die
Gesellschaft für die Zeit nach dem 30. Juni 2009 keine Karenzentschädigung zu
zahlen hat.    5.      The parties agree that the agreed post-contractual
non-compete obligation shall be valid only until June 30, 2009, is waived after
that date, that the Managing Director may unfold activities competing with the
Company after June 30, 2009 and the Company is not obliged to pay compensation
for the time after June 30, 2009.      Die Parteien sind sich jedoch ebenfalls
darüber einig, dass eine Wettbewerbstätigkeit im Sinne des aufgehobenen
Wettbewerbsverbots jedenfalls bis zum 30. Juni 2009 nicht         The parties
also agree, however, that at any rate any competing activity in the meaning of
the waived post-contractual non-compete obligation shall not be permissible
until June 30, 2009.

 

2



--------------------------------------------------------------------------------

     zulässig ist. Für die Zeit vom 16. Januar 2009 bis zum 30. Juni 2009 wird
ihm zum Ausgleich für den Verzicht auf Wettbewerbstätigkeit eine monatliche
Karenzentschädigung in Höhe von 80% (achtzig Prozent) (= EUR 18.333,34) brutto
seines letzten Bruttogehaltes gezahlt. Die Gesamtsumme von (5,5 x EUR 18.333,34
=) EUR 100.833,34 brutto wird als Einmalzahlung gezahlt; der sich ergebende
Nettobetrag wird zum Ende April 2009 fällig.         For the time period from
January 16, 2009 until June 30, 2009, he shall receive as compensation for
abstaining from competing activities a monthly compensation in the amount of 80%
(eighty percent) (= EUR 18,333.34) gross of his last gross salary. The overall
sum of (5.5 x EUR 18,333.34 =) EUR 100,833.34 gross shall be paid as lump sum;
the resulting net amount shall be due at the end of April 2009. 6.      Bis zum
Beendigungsdatum (15. Januar 2009) erhält der Geschäftsführer seine vertragliche
Vergütung in Höhe von EUR 22.916,67 brutto pro Kalendermonat.    6.      Until
Termination Date (January 15, 2009) the Managing Director shall receive his
contractual base salary in the amount of EUR 22,916.67 gross per calendar month.
     Für das ganze Kalenderjahr 2008 nimmt der Geschäftsführer gemäß seinem
Dienstvertrag am „MIC Bonus Program 2008” (= „Executive Incentice Plan”) teil.
Eine Auszahlung, sofern sie vorzunehmen ist, wird nach den Regelungen des „MIC
Bonus Program 2008” vorgenommen. Für 2009 steht dem Geschäftsführer kein Bonus
zu.         For the full calendar year 2008 the Managing Director shall
participate in accordance with this Service Contract in the “MIC Bonus Program
2008” (= “Executive Incentice Plan”). A payment, if any, will be made in
accordance with the “MIC Bonus Program 2008. For 2009 the Managing Director
shall not be entitled to a bonus.      Gemäß den Regelungen des MIC Bonus Plan
2008 wird die Gesellschaft den Geschäftsführer über seine Ansprüche nach diesem
Executive Incentive Plan informieren, sobald diese         In accordance with
the provisions of the MIC Bonus Program 2008 the company undertakes to inform
the Managing Director about his entitlement under the Executive Incentive Plan
as soon as the

 

3



--------------------------------------------------------------------------------

     Vergünstigungen an die anderen Berechtigten ausgezahlt oder gewährt werden.
Die Berechnungsgrundlagen für die Berechnung der dem Geschäftsführer zustehenden
Ansprüche müssen identisch sein mit den Berechnungsgrundlagen für die anderen
Berechtigten in vergleichbarer Stellung.         incentives are paid or granted
to the other executives. The metrics that are used for the calculation of the
entitlement of the Managing Director under the Executive Incentive Plan must be
identical than those metrics used for the determination of the bonus of the
other executives in a comparable position. 7.      Der Geschäftsführer wird
unverzüglich eine abschließende Reisekostenabrechnung einreichen. Unter
Anrechnung etwaig gezahlter Vorschüsse wird die Gesellschaft sodann abrechnen.
Überzahlte Vorschüsse sind umgehend an die Gesellschaft zu erstatten.    7.     
The Managing Director shall immediately submit a complete final travel expense
report. The Company shall then settle the accounts upon crediting any advances
which may have been paid. Overpaid advances are to be paid back to the Company
immediately. 8.      Der Geschäftsführer gibt alle der Gesellschaft oder einem
mit ihr verbundenen Unternehmen zustehenden Gegenstände unverzüglich nach
Abschluss dieser Vereinbarung an deren Geschäftssitz zu Händen Jutta Gonell
zurück, insbesondere:    8.      The Managing Director shall return all items
pertaining to the Company or any of its affiliates at the location of its
business offices without delay after conclusion of this Agreement to the
attention of Jutta Gonell, in particular:     

-    Kreditkarten,

 

-    Büroschlüssel,

 

-    sämtliche Geschäftsunterlagen und Kopien

      hiervon, gleich auf welchem Datenträger

       

-    credit cards,

 

-    office keys,

 

-    all business documents and copies thereof,

      irrespective of the data carrier

     Den Dienstwagen kann der Geschäftsführer jedoch noch bis zum
Beendigungsdatum (15. Januar 2009) im bisherigen Umfang privat nutzen. Zum
Beendigungsdatum hat er ihn         The Managing Director may, however, continue
to use the company car privately to the previous extent until Termination Date
(January 15, 2009). By Termination Date he will return it in

 

4



--------------------------------------------------------------------------------

     dann zu Händen von Jutta Gonell in ordnungsgemäßem Zustand nebst sämtlichen
Papieren und Schlüsseln zurückzugeben.         proper condition, including all
documents and keys to the attention of Jutta Gonell.      Ein
Zurückbehaltungsrecht an vorgenannten Gegenständen steht dem Geschäftsführer
nicht zu.         The Managing Director shall have no right of retention to the
above-mentioned items. 9.      Die Gesellschaft erteilt dem Geschäftsführer ein
wohlwollendes, qualifiziertes Zeugnis.    9.      The Company shall provide the
Managing Director with a favorable, qualified reference. 10.      Der
Geschäftsführer ist auch über das Beendigungsdatum hinaus verpflichtet, alle ihm
anvertrauten oder sonst bekannt gewordenen geschäftlichen, betrieblichen,
technischen oder sonstigen Informationen, die sich auf die Gesellschaft oder
verbundene Gesellschaften beziehen und vertraulichen Charakter haben, Dritten
nicht zu offenbaren. Er sichert zu, Stillschweigen über den Inhalt dieser
Vereinbarung gegenüber jedermann zu wahren, es sei denn, dass er gesetzlich zur
Auskunft verpflichtet oder die Auskunft aus steuerlichen oder
sozialversicherungsrechtlichen Gründen erforderlich ist.    10.      The
Managing Director is obliged, even after the Termination Date, not to disclose
to any third party any confidential business, company, technical or other
information relating to the Company or its affiliates which has become known to
him or with which he was entrusted during the term of his employment. The
Managing Director shall keep confidential the contents of this Agreement unless
he is obliged by statutory laws to divulge such information or the information
is required for tax or social security purposes. 11.      Dem Geschäftsführer
ist bekannt, dass die Gesellschaft keine verbindlichen Auskünfte über
sozialversicherungs- oder steuerrechtliche Konsequenzen dieser Vereinbarung
geben kann, sondern die zuständigen Behörden hierzu berufen und verpflichtet
sind.    11.      The Managing Director is aware that the Company is not
competent to give binding information about the legal consequences of this
Agreement under social or tax law, but that the appropriate authorities are
competent and obliged to give such information.

 

5



--------------------------------------------------------------------------------

     Die Gesellschaft weist den Geschäftsführer auf seine Verpflichtung hin,
sich unverzüglich bei der für ihn zuständigen Agentur für Arbeit arbeitssuchend
zu melden sowie sich frühzeitig vor Beendigung des Dienstverhältnisses
eigenverantwortlich um neue Beschäftigung zu bemühen.         The Company points
out to the Managing Director that he is obliged to immediately register as a
job-seeker with the appropriate Labor Authority and to look at his own
responsibility for a new occupation in good time prior to the end of his service
relationship. 12.      Mit dieser Vereinbarung möchten die Parteien ihre
gesamten Rechtsbeziehungen regeln. Sie sind sich darüber einig, dass mit
Ausnahme der vorgenannten Ansprüche wechselseitig aus und im Zusammenhang mit
dem Anstellungsverhältnis und seiner Beendigung keine weiteren Ansprüche mehr
bestehen, gleich aus welchem Rechtsgrund, ob bekannt oder unbekannt und
unabhängig vom Zeitpunkt des Entstehens. Hiervon ausgenommen sind unverzichtbare
Rechte.    12.      With this Agreement, the Parties intend to regulate their
entire legal relationship. The parties agree that, with the exception of the
above-mentioned claims, neither party hereto shall have any further rights or
claims against the other party resulting from and in connection with the
employment relationship and its termination, be they known or unknown, of
whatever kind and irrespective of the date on which they originate. Not included
hereunder are non-forfeitable rights. 13.      Hinsichtlich dem Geschäftsführer
gewährten Anteilen, RSUs oder ähnlichen Rechten sind sich die Parteien einig,
dass sich mögliche Ansprüche des Geschäftsführers in diesem Zusammenhang
ausschließlich gegen Xerium Technologies, Inc. („Xerium”) richten und dass die
Gesellschaft dafür nicht haftet. Diese Ansprüche bleiben von dieser
Aufhebungsvereinbarung unberührt. Dieser Aufhebungsvertrag enthält keinerlei
Verzichte auf Ansprüche , die der Geschäftsführer im Hinblick auf die
vorgenannten RSU hat.    13.      With respect to equity, RSUs or similar rights
granted to the Managing Director the parties agree that possible entitlements in
this context would exclusively be directed against Xerium Technologies, Inc.
(“Xerium”) and that the Company is not in any way liable. These rights remain
unaffected and nothing in this agreement shall be interpreted as a waiver of any
rights that the Managing Director has in respect of the afore mentioned RSU.

 

6



--------------------------------------------------------------------------------

     Zu solchen Rechten gilt folgendes:       With respect to such rights the
following shall apply:      a.      3.333 Einheiten nach der zeitabhängigen
Anteilseinheiten-Vereinbarung vom 3. Januar 2008 zwischen Xerium und dem
Geschäftsführer, die sich ursprünglich auf 20.000 Einheiten bezog (die „GF 2008
Zeitabhängige RSU”) werden unverfallbar („vested”) mit Abschluss dieser
Vereinbarung, und alle übrigen Einheiten nach der GF 2008 Zeitabhängige RSU
werden mit Abschluss dieser Vereinbarung aufgehoben; vorausgesetzt, dass die
Ausgabe von Anteilen für diesen unverfallbaren Teil aufgeschoben wird, bis dass
die Anteilseigner von Xerium der Planänderung (definiert gemäß GF 2008
Zeitabhängige RSU) zugestimmt haben, und weiterhin vorausgesetzt, dass keine
Ausgabe von Anteilen für den unverfallbaren Teil stattfindet, wenn die
Zustimmung nicht im oder vor der jährlichen Hauptversammlung der Anteilseigner
für 2008 erteilt wird.       a.     

3,333 units under that certain time based restricted stock units agreement dated
January 3, 2008 by and between Xerium and the Managing Director which originally
related to 20,000 units (the “MD 2008 Time Based RSU”), shall become vested as
of the date hereof and all other units under the MD 2008 Time Based RSU are
cancelled as of the date hereof; provided that the issuance of shares in respect
of such vested portion shall be delayed until the stockholders of Xerium have
approved the Plan Amendment (as defined in the MD 2008 Time Based RSU) and
provided further that there shall be no issuance of shares in respect of such
vested portion if such approval is not obtained at or before Xerium’s 2008
annual meeting of stockholders.

 

7



--------------------------------------------------------------------------------

   b.      Alle 20.000 Einheiten nach der Vereinbarung über
Anteilseigner-renditeabhängige beschränkte Anteilseinheiten vom 3. Januar 2008
zwischen Xerium und dem Geschäftsführer sind mit Abschluss dieser Vereinbarung
verfallen und aufgehoben.      b.      All 20,000 units under that certain
shareholder return based restricted stock units agreement dated January 3, 2008
by and between Xerium and the Managing Director are forfeited and cancelled as
of the date hereof.    c.      Alle 41.500 Einheiten nach der Vereinbarung über
Anteilseigner-renditeabhängige beschränkte Anteilseinheiten vom 16. Mai 2007
bleiben nach ihren Regelungen bis zum 30. Juni 2009 ausstehend und verfallen und
sind aufgehoben ab dem 30. Juni 2009, insoweit sie nicht am oder bis zum 30.
Juni 2009 unverfallbar (wie in der Zuteilung definiert) sind (wobei
vorausgesetzt wird, dass ohne den Eintritt einer Covered Transaction (wie sie in
der Zusage definiert wird) vor dem 30. Juni 2009 und unter Erfüllung weiterer
Bedingungen kein Teil der Zuteilung zum 30. Juni 2009 unverfallbar wird).     
c.      All 41,250 units under that certain shareholder return based restricted
stock units agreement dated May 16, 2007 shall remain outstanding in accordance
with its terms until June 30, 2009 and shall be forfeited and cancelled
effective June 30, 2009 to the extent not Vested (as defined in such award) as
of or prior to June 30, 2009 (it being understood that absent the occurrence of
a Covered Transaction (as defined in such award) prior to June 30, 2009 and the
satisfaction of certain other conditions, no portion of such award will be
Vested as of June 30, 2009).    d.      Alle 62.500 Einheiten nach der
Vereinbarung über Anteilseigner-renditeabhängige      d.      All 62,500 units
under that certain shareholder return based restricted stock units

 

8



--------------------------------------------------------------------------------

     beschränkte Anteilseinheiten vom 19. Mai 2005 bleiben nach ihren Regelungen
bis zum 19. Mai 2009 ausstehend, und sie verfallen und sind aufgehoben mit
Wirkung zum 19. Mai 2009, soweit sie nicht am oder bis zum 19. Mai 2009
unverfallbar (wie in der Zuteilung definiert) sind.          agreement dated
May 19, 2005 shall remain outstanding in accordance with its terms until May 19,
2009 and shall be forfeited and cancelled effective May 19, 2009 to the extent
not Vested (as defined in such award) as of or prior to May 19, 2009.   Soweit
in dieser Ziffer 13 nicht anders vorgesehen, hat der Geschäftsführer keine
weiteren Ansprüche gegen Xerium oder eine verbundene Gesellschaft im
Zusammenhang mit Anteilsgewährungen nach dem 2005 Equity Incentive Plan oder aus
anderen Gründen.       Except as set forth in this clause 13, the Managing
Director shall have no further rights against Xerium or an affiliated entity
with respect to equity awards of Xerium under its 2005 Equity Incentive Plan or
otherwise.

14.  

  Der Geschäftsführer nimmt seine Klage vor dem Landgericht Tübingen zum Az. 2 O
191/08 zurück. Beide Parteien tragen ihre Anwaltskosten selbst; die
Gerichtskosten werden hälftig geteilt.    14.      The Managing Director will
abandon the lawsuit brought before the Regional Court Tübingen (docket no 2 O
191/08). Each party shall bear the cost of its lawyer itself; the court fees
shall be shared equally by each party.

15.  

  Im Zweifelsfall hat die deutsche Fassung Vorrang    15.      In case of doubt,
the German version shall prevail.

 

1-19-09

Ort, Datum/Place, Date

    

Blaustein 15.01.09

Ort, Datum/Place, Date

/s/    Stephen R. Light

Gesellschaft/Company

Xerium Technologies Limited,
represented by Stephen R. Light, director

    

/s/    Josef Mayer

Geschäftsführer/Managing Director

 

9



--------------------------------------------------------------------------------

Bezüglich Ziffern 3, 6 und 13

zugestimmt und einverstanden:

 

With respect to clause 3, 6 and 13

agreed and accepted:

 

 

 

Ort, Datum/Place, Date

 

/s/    Stephen R. Light

Xerium Technologies, Inc.

vertreten durch/represented by

Stephen R. Light, Chief Exectuive Officer

 

 

10